Citation Nr: 1126906	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the Board denied the claim of entitlement to service connection for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In December 2010, the Court granted a joint motion for remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The joint motion for remand states that VA should attempt to secure thru the U.S. Joint Services Records Research Center (JSRRC) the Veteran's unit records.  

A June 2008 VA treatment record shows that the Veteran continued to receive treatment from the Rochester Vet Center.  Moreover, the records from the Rochester Vet Center dated from June 2005 to June 2006 show that the appellant first sought treatment at that facility in February 2005.  Therefore, VA should obtain records from the Rochester Vet Center from February to June 2005 and from July 2006 to the present.  Also, the RO should obtain any additional relevant records from the Rochester VA Outpatient Clinic since November 2008.

Finally, effective July 13, 2010, VA  amended 38 C.F.R. § 3.304(f).  This had the practical effect of reducing the burden on a veteran of showing a verified in-service stressor, if the claimed stressor was related to an appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the symptoms are related to the claimed stressor.  In light of the new regulation, VA should afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)
 
1.  The RO should ask the Veteran to identify all treatment for a psychiatric disorder since November 2008.  Regardless of the appellant's response, the RO should obtain all records from the Rochester Vet Center from February to June 2005 and from July 2006 to the present, and any additional records pertaining to psychiatric treatment from the Rochester VA Outpatient Clinic since November 2008.  Any such records should be associated with the Veteran's VA claims folder.  

2.  The RO should contact the U.S. Joint Services Records Research Center (JSRRC) or any other appropriate depository to attempt to obtain the unit records for Battery B, 7th Battalion, 29th Artillery (the Veteran's Vietnam unit) for the period from July 1970 to July 1971.  The RO must document all efforts to obtain the appellant's unit records.

3.  Thereafter, the RO must arrange for a VA examination of the appellant to determine the etiology of any diagnosed PTSD.  The claims folder and a copy of this REMAND must be made available to the examiner.  The existence or absence of PTSD should be definitively determined.  If PTSD is diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimed in-service stressors are adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressors, to include fear of hostile military or terrorist activity.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 
 
5.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for PTSD.  The RO must consider the new PTSD regulation in adjudicating the appellant's claim.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


